 



EXHIBIT 10.1
PURCHASE AGREEMENT
between
TRIAD FINANCIAL CORPORATION
Originator
and
TRIAD FINANCIAL SPECIAL PURPOSE LLC
Depositor
Dated as of November 21, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I. DEFINITIONS     1  
 
  Section 1.1   General     1  
 
  Section 1.2   Specific Terms     1  
 
  Section 1.3   Usage of Terms     2  
 
  Section 1.4   [Reserved]     2  
 
  Section 1.5   No Recourse     2  
 
  Section 1.6   [Reserved]     3  
 
  Section 1.7   Material Adverse Effect     3  
 
                ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED
PROPERTY     3  
 
  Section 2.1   Conveyance of the Receivables and the Other Conveyed Property  
  3  
 
                ARTICLE III. REPRESENTATIONS AND WARRANTIES     3  
 
  Section 3.1   Representations and Warranties of the Originator     3  
 
  Section 3.2   Representations and Warranties of the Depositor     5  
 
                ARTICLE IV. COVENANTS OF SELLER     7  
 
  Section 4.1   Protection of Title of the Depositor     7  
 
  Section 4.2   [Reserved]     8  
 
  Section 4.3   Other Liens or Interests     8  
 
  Section 4.4   Costs and Expenses     8  
 
  Section 4.5   Indemnification by the Originator     9  
 
  Section 4.6   Indemnification by the Depositor     9  
 
                ARTICLE V. REPURCHASES     10  
 
  Section 5.1   Repurchase of Receivables Upon Breach of Warranty     10  
 
  Section 5.2   Reassignment of Purchased Receivables     10  
 
  Section 5.3   Waivers     11  
 
                ARTICLE VI. MISCELLANEOUS     11  
 
  Section 6.1   Liability of the Originator and the Depositor     11  
 
  Section 6.2   Merger or Consolidation of the Originator or the Depositor    
11  
 
  Section 6.3   Limitation on Liability of the Originator, and the Depositor and
Others     12  
 
  Section 6.4   The Originator May Own Notes or the Certificates     12  
 
  Section 6.5   Amendment     12  
 
  Section 6.6   Notices     13  
 
  Section 6.7   Merger and Integration     13  
 
  Section 6.8   Severability of Provisions     14  
 
  Section 6.9   Intention of the Parties     14  
 
  Section 6.10   Governing Law     15  
 
  Section 6.11   Counterparts     15  
 
  Section 6.12   Conveyance of Receivables and Other Conveyed Property to the
Issuer     15  

 



--------------------------------------------------------------------------------



 



                 
 
            Page  
 
  Section 6.13   Nonpetition Covenant     15  
 
  Section 6.14   Payment Obligations of the Depositor Limited     15  

SCHEDULES
Schedule A — Schedule of Receivables
Schedule B — Representations and Warranties from the Originator as to the
Receivables

 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
          THIS PURCHASE AGREEMENT, dated as of November 21, 2007 is between
Triad Financial Corporation, a California corporation, as the Originator (the
“Originator”), and Triad Financial Special Purpose LLC, a Delaware limited
liability company, as the Depositor (the “Depositor”).
          The Depositor has agreed to purchase from the Originator, and the
Originator, pursuant to this Agreement, is selling to the Depositor the
Receivables and Other Conveyed Property.
          In consideration of the premises and the mutual agreements hereinafter
contained, and for other good and valuable consideration, the receipt of which
is acknowledged, the Originator and the Depositor, intending to be legally
bound, hereby agree as follows:
ARTICLE I.
DEFINITIONS
          Section 1.1 General. Capitalized terms used herein without definition
will have the respective meanings assigned to such terms in the Sale and
Servicing Agreement dated as of November 21, 2007 by and among the Depositor,
Triad Financial Corporation, in its individual capacity, as Custodian and as
Servicer, Triad Automobile Receivables Trust 2007-B, as Issuer, and Citibank,
N.A., as Backup Servicer and Indenture Trustee.
          Section 1.2 Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, will have
the following meanings:
          “Agreement” means this Purchase Agreement and all amendments hereof
and supplements hereto.
          “Closing Date” means November 21, 2007.
          “Indenture Trustee” means Citibank, N.A., as Indenture Trustee and any
successor Indenture Trustee appointed and acting pursuant to the Indenture.
          “Issuer” means Triad Automobile Receivables Trust 2007-B.
          “Other Conveyed Property” means all property described in
Section 2.1(a), (b), (c), (d), (e), (f) and (h) of the Sale and Servicing
Agreement conveyed by the Originator to the Depositor pursuant to this Agreement
other than the Receivables, including all monies paid on or after the Cut-Off
Date.
          “Owner Trustee” means Wilmington Trust Company, as Owner Trustee
appointed and acting pursuant to the Trust Agreement.
          “Receivables” means the Receivables listed on the Schedule of
Receivables attached hereto.

 



--------------------------------------------------------------------------------



 



          “Related Documents” means the Notes, the Certificates, the Sale and
Servicing Agreement, the Indenture, the Trust Agreement, the Note Policy, the
Insurance Agreement, the Swap Agreement and the Underwriting Agreement. The
Related Documents to be executed by any party are referred to herein as “such
party’s Related Documents,” “its Related Documents” or by a similar expression.
          “Repurchase Event” means the occurrence of a breach of any of the
Originator’s representations and warranties hereunder including the
representations and warranties set forth in Schedule B or any other event which
requires the repurchase of a Receivable by the Originator under the Sale and
Servicing Agreement.
          “Residual Holder” means Triad Financial Residual Special Purpose LLC.
          “Sale and Servicing Agreement” means the Sale and Servicing Agreement
referred to in Section 1.1.
          “Schedule of Representations” means the Schedule of Representations
and Warranties attached hereto as Schedule B.
          “Schedule of Receivables” means the schedule of Receivables sold and
transferred pursuant to this Agreement which is attached hereto as Schedule A.
          “Taxes” means any sales, gross receipts, personal property, tangible
or intangible personal property, privilege or license taxes (but not including
any (x) federal, state or other taxes, arising out of the ownership of the Notes
or the Certificates, (y) transfer taxes arising in connection with the transfer
of the Notes or the Certificates or (z) federal, state or other taxes arising
out of any fees paid to the indemnified parties pursuant to the Basic
Documents).
          Section 1.3 Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.” The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement.
          Section 1.4 [Reserved].
          Section 1.5 No Recourse. Without limiting the obligations of the
Originator or the Depositor hereunder, no recourse may be taken, directly or
indirectly, under this Agreement or any certificate or other writing delivered
in connection herewith or therewith, against any stockholder, officer or
director, as such, of the Originator or the Depositor, or of any predecessor or
successor of the Originator or the Depositor.

2



--------------------------------------------------------------------------------



 



          Section 1.6 [Reserved].
          Section 1.7 Material Adverse Effect. Whenever a determination is to be
made under this Agreement as to whether a given event, action, course of conduct
or set of facts or circumstances could or would have a material adverse effect
on the Noteholders or the Insurer (or any similar or analogous determination),
such determination will be made without taking into account the funds available
from claims under the Note Policy.
ARTICLE II.
CONVEYANCE OF THE RECEIVABLES
AND THE OTHER CONVEYED PROPERTY
          Section 2.1 Conveyance of the Receivables and the Other Conveyed
Property.
     (a) Subject to the terms and conditions of this Agreement, the Originator
hereby sells, transfers, assigns and otherwise conveys to the Depositor without
recourse (but without limitation of its obligations in this Agreement), and the
Depositor hereby purchases, all right, title and interest of the Originator in
and to the Receivables and the Other Conveyed Property, including all moneys
received after the Cutoff Date. It is the intention of the Originator and the
Depositor that the sale and assignment contemplated by this Agreement
constitutes a sale and contribution of the Receivables and the Other Conveyed
Property from the Originator to the Depositor, conveying good title thereto free
and clear of any liens, and the beneficial interest in and title to the
Receivables and the Other Conveyed Property will not be part of the Originator’s
estate in the event of the filing of a bankruptcy petition by or against the
Originator under any bankruptcy or similar law.
     (b) Simultaneously with the sale of the Receivables and the Other Conveyed
Property to the Depositor, the Depositor has paid or caused to be paid to or
upon the order of the Originator a purchase price equal to the aggregate
Principal Balance of the Receivables. An amount equal to the net proceeds of the
Class A Notes (less the initial deposit to the Spread Account) shall be paid by
wire transfer of immediately available funds and the remaining balance of the
purchase price will be paid with a portion of the proceeds from the sale of the
Certificate by the Depositor to the Residual Holder.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
          Section 3.1 Representations and Warranties of the Originator. The
Originator makes the following representations and warranties as of the date
hereof, on which the Depositor relies in purchasing the Receivables and the
Other Conveyed Property, on which the Issuer will rely in purchasing the
Receivables and the Other Conveyed Property and on which the Insurer will rely
in issuing the Note Policy. Such representations are made as of the execution
and delivery of this Agreement, but will survive the sale, transfer and
assignment of the Receivables and the Other Conveyed Property hereunder, and the
sale, transfer and assignment thereof by the

3



--------------------------------------------------------------------------------



 



Depositor to the Issuer. The Originator and the Depositor agree that the
Depositor will assign to Issuer all the Depositor’s rights under this Agreement
and that the Indenture Trustee will thereafter be entitled to enforce this
Agreement against the Originator in the Indenture Trustee’s own name on behalf
of the Noteholders.
     (a) Schedule of Representations. The representations and warranties set
forth on the Schedule of Representations with respect to the Receivables as of
the date hereof, are true and correct.
     (b) Organization and Good Standing. The Originator has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of California, with power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and now has, corporate
power, authority and legal right to acquire, own, transfer and sell the
Receivables and the Other Conveyed Property to the Depositor.
     (c) Due Qualification. The Originator is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions in which the ownership or lease of its
property or the conduct of its business with respect to the Receivables requires
such qualification.
     (d) Power and Authority. The Originator has the corporate power and
authority to execute and deliver this Agreement and its Related Documents and to
carry out its terms and their terms, respectively; the Originator has full power
and authority to sell and assign the Receivables and the Other Conveyed Property
to be sold and assigned to the Depositor hereunder and has duly authorized such
sale and assignment to the Depositor by all necessary corporate action; and the
execution, delivery and performance of this Agreement and the Originator’s
Related Documents have been duly authorized by the Originator by all necessary
corporate action.
     (e) Valid Sale; Binding Obligations. This Agreement and the Originator’s
Related Documents have been duly executed and delivered and will effect a valid
sale, transfer and assignment of the Receivables and the Other Conveyed Property
to the Depositor, enforceable against the Originator and creditors of and
purchasers from the Originator; this Agreement and the Originator’s Related
Documents constitute legal, valid and binding obligations of the Originator
enforceable in accordance with their respective terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law.
     (f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, will not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of the Originator, or any indenture, agreement, mortgage, deed of trust
or other instrument to which the Originator

4



--------------------------------------------------------------------------------



 



is a party or by which it is bound, or result in the creation or imposition of
any Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than this
Agreement, the Sale and Servicing Agreement and the Indenture, or violate any
law, order, rule or regulation applicable to the Originator of any court or of
any federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Originator or any of
its properties.
     (g) No Proceedings. There are no proceedings or investigations pending or,
to the Originator’s best knowledge, threatened against the Originator, before
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality having jurisdiction over the Originator or its
properties (i) asserting the invalidity of this Agreement or any of the Related
Documents, (ii) seeking to prevent the issuance of the Notes or the consummation
of any of the transactions contemplated by this Agreement or any of the Related
Documents, (iii) seeking any determination or ruling that might materially and
adversely affect the performance by the Originator of its obligations under, or
the validity or enforceability of, this Agreement or any of the Related
Documents or (iv) seeking to affect adversely the federal income tax or other
federal, state or local tax characterization of, or seeking to impose any
excise, franchise, transfer or similar tax upon, the transfer and acquisition of
the Receivables and the Other Conveyed Property hereunder or under the Sale and
Servicing Agreement.
     (h) True Sale. The Receivables are being transferred with the intention of
removing them from the Originator’s estate pursuant to Section 541 of the
Bankruptcy Code, as the same may be amended from time to time.
          Section 3.2 Representations and Warranties of the Depositor. The
Depositor makes the following representations and warranties as of the date
hereof, on which the Originator relies in transferring the Receivables and the
Other Conveyed Property to the Depositor, on which the Issuer will rely in
purchasing the Receivables and on which the Insurer will rely in issuing the
Note Policy. Such representations are made as of the execution and delivery of
this Agreement, but will survive the sale, transfer and assignment of the
Receivables and the Other Conveyed Property hereunder, and the sale, transfer
and assignment thereof to the Issuer under the Sale and Servicing Agreement.
     (a) Organization and Good Standing. The Depositor has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware, with power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted, and had at all relevant times, and now
has, power, authority and legal right to acquire, own and sell the Receivables
and the Other Conveyed Property to be transferred to the Issuer.
     (b) Due Qualification. The Depositor is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property or the conduct of its business requires such
qualification.

5



--------------------------------------------------------------------------------



 



     (c) Power and Authority. The Depositor has the power and authority to
execute and deliver this Agreement and its Related Documents and to carry out
its terms and their terms, respectively; and the execution, delivery and
performance of this Agreement and the Depositor’s Related Documents have been
duly authorized by the Depositor by all necessary action.
     (d) Valid Sale; Binding Obligations. This Agreement and the Depositor’s
Related Documents have been duly executed and delivered, and this Agreement and
the Depositor’s Related Documents constitute legal, valid and binding
obligations of the Depositor enforceable in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.
     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, will not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the limited liability company
agreement of the Depositor, or any indenture, agreement, mortgage, deed of trust
or other instrument to which the Depositor is a party or by which it is bound,
or result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust
or other instrument, other than this Agreement, the Sale and Servicing Agreement
and the Indenture, or violate any law, order, rule or regulation applicable to
the Depositor of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Depositor or any of its properties.
     (f) No Proceedings. There are no proceedings or investigations pending or,
to the Depositor’s knowledge, threatened against the Depositor, before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Depositor or its properties
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the issuance of the Notes or the consummation of any of
the transactions contemplated by this Agreement or any of the Related Documents,
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by the Depositor of its obligations under, or the
validity or enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax characterization of, or seeking to impose any excise, franchise,
transfer or similar tax upon, the transfer and acquisition of the Receivables
and the Other Conveyed Property hereunder or under the Sale and Servicing
Agreement.
          In the event of any breach of a representation and warranty made by
the Depositor hereunder, the Originator covenants and agrees that it will not
take any action to pursue any remedy that it may have hereunder, in law, in
equity or otherwise, until a year and a day have passed since the date on which
all notes, certificates, pass-through certificates or other similar

6



--------------------------------------------------------------------------------



 



securities issued by the Depositor, or a trust or similar vehicle formed by the
Depositor, have been paid in full. The Originator and the Depositor agree that
damages will not be an adequate remedy for a breach of this covenant and that
this covenant may be specifically enforced by Issuer or by the Indenture Trustee
on behalf of the Noteholders and Owner Trustee on behalf of the
Certificateholders.
ARTICLE IV.
COVENANTS OF SELLER
          Section 4.1 Protection of Title of the Depositor.
     (a) At or prior to the Closing Date, the Originator will have filed or
caused to be filed UCC-1 financing statements, (i) naming the Originator as
seller or debtor and naming the Depositor as purchaser or secured party,
(ii) naming the Depositor as seller or debtor and the Issuer as purchaser or
secured party and (iii) naming Issuer as debtor and Indenture Trustee as secured
party and describing the Receivables and the Other Conveyed Property being
transferred as collateral, in such locations as are required in order to perfect
the transfers and pledges thereof under the Basic Documents. From time to time
thereafter, the Originator will execute and file such financing statements and
cause to be executed and filed such continuation statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Depositor under this Agreement, of the Issuer under
the Sale and Servicing Agreement and of the Indenture Trustee under the
Indenture in the Receivables and the Other Conveyed Property and in the proceeds
thereof. The Originator will deliver (or cause to be delivered) to the
Depositor, the Indenture Trustee and the Insurer file-stamped copies of, or
filing receipts for, any document filed as provided above, as soon as available
following such filing. In the event that the Originator fails to perform its
obligations under this subsection, the Depositor, Issuer or the Indenture
Trustee may do so, at the expense of the Originator. In furtherance of the
foregoing, the Originator hereby authorizes the Depositor, the Issuer or the
Indenture Trustee to file a record or records (as defined in the applicable
UCC), including financing statements, in all jurisdictions and with all filing
offices as each may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted to the Depositor pursuant to
Section 6.9. Such financing statements may describe the collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as such party may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the collateral granted to the
Depositor herein.
     (b) The Originator will not change its name, identity, state of
incorporation or corporate structure in any manner that would, could or might
make any financing statement or continuation statement filed by the Originator
(or by the Depositor, Issuer or the Indenture Trustee on behalf of the
Originator) in accordance with Section 4.1(a) seriously misleading within the
meaning of §9-506 of the applicable UCC, unless the Originator will have given
the Depositor, Issuer, Insurer and the Indenture Trustee at

7



--------------------------------------------------------------------------------



 



least 60 days’ prior written notice thereof, and will promptly file appropriate
amendments to all previously filed financing statements and continuation
statements.
     (c) The Originator shall at all times maintain each office from which it
services Receivables and its principal executive office within the United States
of America.
     (d) Prior to the Closing Date, the Originator has maintained accounts and
records as to each Receivable accurately and in sufficient detail to permit
(i) the reader thereof to know at any time as of or prior to the Closing Date,
the status of such Receivable, including payments and recoveries made and
payments owing (and the nature of each) and (ii) reconciliation between payments
or recoveries on (or with respect to) each Receivable and the Principal Balance
as of the Cutoff Date. The Originator will maintain its computer systems so
that, from and after the time of transfer under this Agreement of the
Receivables to the Depositor and the conveyance of the Receivables by the
Depositor to the Issuer, the Originator’s master computer records (including
archives) that will refer to a Receivable indicate clearly that such Receivable
has been transferred to the Depositor and has been conveyed by the Depositor to
Issuer. Indication of the Issuer’s ownership of a Receivable will be deleted
from or modified on the Originator’s computer systems when, and only when, the
Receivable will become a Purchased Receivable or will have been paid in full.
     (e) If at any time the Originator proposes to sell, grant a security
interest in, or otherwise transfer any interest in any motor vehicle receivables
to any prospective purchaser, lender or other transferee, the Originator will
give to such prospective purchaser, lender or other transferee computer tapes,
records or print-outs (including any restored from archives) that, if they refer
in any manner whatsoever to any Receivable (other than a Purchased Receivable),
will indicate clearly that such Receivable has been sold by the Originator and
is owned by the Issuer.
          Section 4.2 [Reserved].
          Section 4.3 Other Liens or Interests. Except for the conveyances
hereunder and under the other Basic Documents, the Originator will not sell,
pledge, assign or transfer to any other Person or grant, create, incur, assume
or suffer to exist any Lien on the Receivables or the Other Conveyed Property or
any interest herein and the Depositor will not sell, pledge, assign or transfer
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
on the Receivables or the Other Conveyed Property or any interest therein, and
the Originator will defend the right, title, and interest of the Depositor and
the Issuer in and to the Receivables and the Other Conveyed Property against all
claims of third parties claiming through or under the Originator and the
Depositor will defend the right, title, and interest of the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under the Depositor.
          Section 4.4 Costs and Expenses. Each of the Originator and the
Depositor will pay all reasonable costs and disbursements in connection with the
performance of its obligations hereunder and under its Related Documents.

8



--------------------------------------------------------------------------------



 



          Section 4.5 Indemnification by the Originator. (a) The Originator will
defend, indemnify and hold harmless the Depositor, the Issuer, the Indenture
Trustee, the Backup Servicer, the Owner Trustee, the Noteholders, the
Certificateholders and the Insurer from and against any and all costs, expenses,
losses, damages, claims, and liabilities, arising out of or resulting from:
(i) any breach of any of the Originator’s representations and warranties
contained herein, (ii) the use, ownership or operation by the Originator or any
affiliate thereof of a Financed Vehicle, (iii) any action taken, or failed to be
taken, by it in respect of the Receivables other than in accordance with this
Agreement or the Sale and Servicing Agreement or (iv) the negligence (except for
errors in judgment), willful misfeasance, or bad faith of the Originator in the
performance of its duties under this Agreement or by reason of reckless
disregard of the Originator’s obligations and duties under this Agreement.
          (b) The Originator will defend, indemnify and hold harmless the
Issuer, the Indenture Trustee, the Backup Servicer, the Owner Trustee, the
Depositor, the Noteholders, the Certificateholders and the Insurer from and
against any and all costs, expenses, losses, damages, claims, and liabilities,
arising out of or resulting from any Taxes which may at any time be asserted
against such Persons with respect to (i) the conveyance or ownership of the
Receivables or the Other Conveyed Property hereunder, (ii) the conveyance or
ownership of the Receivables under the Sale and Servicing Agreement and
(iii) the issuance and original sale of the Notes and the issuance of the
Certificates, and costs and expenses in defending against the same, arising by
reason of the acts to be performed by the Originator under this Agreement or
imposed against such Persons.
          Indemnification under this Section 4.5 will include reasonable fees
and expenses of counsel and expenses of litigation and will survive payment of
the Notes and the Certificates and termination of this Agreement. The indemnity
obligations hereunder will be in addition to any obligation that the Originator
may otherwise have.
          Section 4.6 Indemnification by the Depositor. (a) The Depositor will
defend, indemnify and hold harmless the Originator, the Issuer, the Indenture
Trustee, the Backup Servicer, the Owner Trustee, the Noteholders, the
Certificateholders and the Insurer from and against any and all costs, expenses,
losses, damages, claims, and liabilities, arising out of or resulting from:
(i) any breach of any of the Depositor’s representations and warranties
contained herein, (ii) the use, ownership or operation by the Depositor or any
affiliate thereof of a Financed Vehicle, (iii) any action taken, or failed to be
taken, by it in respect of the Receivables other than in accordance with this
Agreement or the Sale and Servicing Agreement or (iv) the negligence (except for
errors in judgment), willful misfeasance, or bad faith of the Depositor in the
performance of its duties under this Agreement or by reason of reckless
disregard of the Depositor’s obligations and duties under this Agreement.
          (b) The Depositor will defend, indemnify and hold harmless the Issuer,
the Indenture Trustee, the Backup Servicer, the Owner Trustee, the Noteholders,
the Certificateholders and the Insurer from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any Taxes which may at any time be asserted against such Persons with
respect to the transactions contemplated by this Agreement, including (i) the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder, (ii) the conveyance or ownership of the Receivables under the Sale
and Servicing

9



--------------------------------------------------------------------------------



 



Agreement and (iii) the issuance and original sale of the Notes and the issuance
of the Certificates, and costs and expenses in defending against the same,
arising by reason of the acts to be performed by the Depositor under this
Agreement or imposed against such Persons.
          Indemnification under this Section 4.6 will include reasonable fees
and expenses of counsel and expenses of litigation and will survive payment of
the Notes and the Certificates and termination of this Agreement. The indemnity
obligations hereunder will be in addition to any obligation that the Depositor
may otherwise have.
ARTICLE V.
REPURCHASES
          Section 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon
the occurrence of a Repurchase Event, the Originator will, unless the breach
which is the subject of such Repurchase Event will have been cured in all
material respects, repurchase the Receivable relating thereto from the Issuer
and, simultaneously with the repurchase of the Receivable, the Originator will
deposit the Purchase Amount in full, without deduction or offset, to the
Collection Account, pursuant to Section 3.2 of the Sale and Servicing Agreement.
It is understood and agreed that, except as set forth in Section 4.5(a)(i) and
Section 6.1, the obligation of the Originator to repurchase any Receivable, as
to which a breach occurred and is continuing, will, if such obligation is
fulfilled, constitute the sole remedy against the Originator for such breach
available to the Depositor, the Issuer, the Insurer, the Backup Servicer, the
Noteholders, the Certificateholders, the Indenture Trustee on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholders. This
Section 5.1 is intended to grant the Issuer and the Indenture Trustee on behalf
of the Noteholders and the Insurer a direct right against the Originator to
demand performance hereunder, and in connection therewith, the Originator waives
any requirement of prior demand against the Depositor with respect to such
repurchase obligation. Any such repurchase will take place in the manner
specified in Section 3.2 of the Sale and Servicing Agreement. Notwithstanding
any other provision of this Agreement or the Sale and Servicing Agreement to the
contrary, the obligation of the Originator under this Section 5.1 will not
terminate upon a termination of the Originator as Servicer under the Sale and
Servicing Agreement and will be performed in accordance with the terms hereof
notwithstanding the failure of the Servicer or the Depositor to perform any of
their respective obligations with respect to such Receivable under the Sale and
Servicing Agreement.
          Without limitation of the foregoing and notwithstanding whether the
related Receivable will have been purchased by the Originator, the Originator
will indemnify the Depositor, the Issuer, the Indenture Trustee, the Backup
Servicer, the Owner Trustee, the Insurer, the Noteholders and the
Certificateholders from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.
          Section 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by the
Originator under Section 5.1, the Issuer and the Indenture Trustee will take
such steps as may be reasonably

10



--------------------------------------------------------------------------------



 



requested by the Originator in order to assign to the Originator all of the
Issuer’s right, title and interest in and to such Receivable and all security
and documents and all Other Conveyed Property conveyed to the Issuer directly
relating thereto, without recourse, representation or warranty, except as to the
absence of Liens created by or arising as a result of actions of the Issuer.
Such assignment will be a sale and assignment outright, and not for security.
If, following the reassignment of a Purchased Receivable, in any enforcement
suit or legal proceeding, it is held that the Originator may not enforce any
such Receivable on the ground that it will not be a real party in interest or a
holder entitled to enforce the Receivable, the Issuer and the Indenture Trustee
will, at the expense of the Originator, take such steps as the Originator deems
reasonably necessary to enforce the Receivable, including bringing suit in the
Issuer’s name.
          Section 5.3 Waivers. No failure or delay on the part of the Depositor,
or the Issuer as assignee of the Depositor, in exercising any power, right or
remedy under this Agreement will operate as a waiver thereof, nor will any
single or partial exercise of any such power, right or remedy preclude any other
or future exercise thereof or the exercise of any other power, right or remedy.
ARTICLE VI.
MISCELLANEOUS
          Section 6.1 Liability of the Originator and the Depositor. Each of the
Originator and the Depositor will be liable in accordance herewith only to the
extent of the obligations in this Agreement specifically undertaken by each of
the Originator, and the Depositor, respectively and the representations and
warranties of each of the Originator and the Depositor, respectively.
          Section 6.2 Merger or Consolidation of the Originator or the
Depositor. Any corporation, limited liability company or other entity (i) into
which the Originator or the Depositor may be merged or consolidated,
(ii) resulting from any merger or consolidation to which the Originator or the
Depositor is a party or (iii) succeeding to the business of the Originator or
the Depositor, in the case of the Depositor, which corporation, limited
liability company or other entity has a certificate of incorporation or limited
liability company agreement containing provisions relating to limitations on
business and other matters substantively identical to those contained in the
Depositor’s limited liability company agreement, provided that in any of the
foregoing cases such corporation or other entity will execute an agreement of
assumption to perform every obligation of the Originator or the Depositor, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, will be the successor to the Originator or the Depositor,
as the case may be, hereunder (without relieving the Originator or the Depositor
of their responsibilities hereunder, if it survives such merger or
consolidation) without the execution or filing of any document or any further
action by any of the parties to this Agreement. Notwithstanding the foregoing,
so long as no Insurer Default has occurred and is continuing, the Depositor will
not merge or consolidate with any other Person or permit any other Person to
become the successor to the Depositor’s business without the prior written
consent of the Insurer. The Originator or the Depositor will promptly inform the
other party hereto, the Issuer, the Indenture Trustee, the Owner Trustee and, so
long as no Insurer Default

11



--------------------------------------------------------------------------------



 



has occurred and is continuing, the Insurer, of such merger, consolidation or
purchase and assumption. Notwithstanding the foregoing, as a condition to the
consummation of the transactions referred to in clauses (i), (ii) and
(iii) above, (x) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 (other than subsection
(e) thereof in connection with a change in control as provided in the Insurance
Agreement) and 3.2 will have been breached (for purposes hereof, such
representations and warranties must be true and correct as of the date of the
consummation of such transaction) and with respect to a transaction involving
the Depositor, no event that, after notice or lapse of time, or both, would
become an event of default under the Insurance Agreement, has occurred and is
continuing, (y) with respect to a transaction involving the Depositor, the
Depositor will have delivered written notice of such consolidation, merger or
purchase and assumption to the Rating Agencies prior to the consummation of such
transaction and will have delivered to the Issuer, the Insurer and the Indenture
Trustee an Officer’s Certificate and an Opinion of Counsel each stating that
such consolidation, merger or succession and such agreement of assumption comply
with this Section 6.2 and that all conditions precedent, if any, provided for in
this Agreement relating to such transaction have been complied with, and (z) the
Originator or the Depositor, as applicable, will have delivered to the Issuer
and the Indenture Trustee an Opinion of Counsel, stating, in the opinion of such
counsel, either (A) all financing statements and continuation statements and
amendments thereto have been executed and filed that are necessary to preserve
and protect the interest of the Issuer and the Indenture Trustee in the
Receivables and the Other Conveyed Property and reciting the details of the
filings or (B) no such action will be necessary to preserve and protect such
interest.
          Section 6.3 Limitation on Liability of the Originator, and the
Depositor and Others. The Originator, the Depositor and any director, officer,
employee or agent thereof may rely in good faith on the advice of counsel or on
any document of any kind prima facie properly executed and submitted by any
Person respecting any matters arising under this Agreement. Neither the
Originator nor the Depositor will be under any obligation to appear in,
prosecute or defend any legal action that is not incidental to its obligations
under this Agreement or its Related Documents and that in its opinion may
involve it in any expense or liability.
          Section 6.4 The Originator May Own Notes or the Certificates. Subject
to the provisions of the Basic Documents, the Originator and any Affiliate of
the Originator may in their individual or any other capacity become the owner or
pledgee of Notes or the Certificates with the same rights as they would have if
they were not the Originator or an Affiliate thereof.
          Section 6.5 Amendment.
     (a) This Agreement may be amended by the Originator and the Depositor with
the prior written consent of the Insurer (so long as no Insurer Default has
occurred and is continuing) but without the consent of the Indenture Trustee,
the Owner Trustee, the Certificateholders or any of the Noteholders (i) to cure
any ambiguity or (ii) to correct any provisions in this Agreement; provided,
however, that such action will not, as evidenced by an Opinion of Counsel
delivered to the Issuer, the Owner Trustee and the Indenture Trustee, adversely
affect in any material respect the interests of the Indenture Trustee, any
Certificateholder or any Noteholder.

12



--------------------------------------------------------------------------------



 



     (b) This Agreement may also be amended from time to time by the Originator
and the Depositor, with the prior written consent of the Controlling Party, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement.
     (c) Prior to the execution of any such amendment or consent, the Originator
will have furnished written notification of the substance of such amendment or
consent to each Rating Agency.
          Section 6.6 Notices.
          All demands, notices and communications hereunder will be in writing
and will be deemed to have been duly given to the addressee if mailed, by
first-class registered mail, postage prepaid service, confirmed facsimile
transmission, or a nationally recognized express courier, as follows:
          If to the Originator:
Triad Financial Corporation
7711 Center Avenue
Suite 100
Huntington Beach, California 92647
Attention: Chief Financial Officer
          With a separate copy to:
Attention: General Counsel
          If to the Depositor:
Triad Financial Special Purpose LLC
7711 Center Avenue
Suite 390
Huntington Beach, California 92647
Attention: Chief Financial Officer
or such other address as will be designated by a party in a written notice
delivered to the other party or to the Issuer, the Owner Trustee, the Indenture
Trustee or the Insurer, as applicable. Any such demand, notice or communication
hereunder will be deemed to have been received on the date delivered to or
received at the premises of the addressee as evidenced by the date noted on the
return receipt.
          Section 6.7 Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

13



--------------------------------------------------------------------------------



 



          Section 6.8 Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement will be for any reason
whatsoever held invalid, then such covenants, provisions or terms will be deemed
severable from the remaining covenants, provisions or terms of this Agreement
and will in no way affect the validity or enforceability of the other provisions
of this Agreement.
          Section 6.9 Intention of the Parties.
     (a) The execution and delivery of this Agreement will constitute an
acknowledgment by the Originator and the Depositor that they intend that the
assignments and transfers herein contemplated constitute sales and assignments
outright, and not for security, of the Receivables and the Other Conveyed
Property, conveying good title thereto free and clear of any Liens, from the
Originator to the Depositor and that the Receivables and the Other Conveyed
Property will not be a part of the Originator’s estate in the event of the
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or other proceeding under any federal or state bankruptcy or similar law, or the
occurrence of another similar event, of, or with respect to, the Originator. If
such conveyance is determined to be made as security for a loan made by the
Depositor, the Issuer, the Noteholders or the Certificateholders to the
Originator the parties intend that the Originator will have granted to the
Depositor a security interest in all of the Originator’s right, title and
interest, respectively, whether now owned or existing or hereafter acquired or
arising, in and to:
               (1) the Receivables and all moneys received thereon after the
Cutoff Date,
               (2) the Other Conveyed Property conveyed to the Depositor by the
Originator pursuant to this Agreement including (a) an assignment of the
security interests in the Financed Vehicles granted by Obligors pursuant to the
Receivables, and any other interest of the Originator or the Depositor in such
Financed Vehicles, (b) any proceeds and the right to receive any proceeds with
respect to the Receivables from claims on any physical damage, credit life or
disability insurance policies covering Financed Vehicles or Obligors and any
proceeds from the liquidation of the Receivables, (c) the right to cause the
related Dealer or a Third-Party Lender to repurchase Receivables pursuant to a
Dealer Agreement or an Auto Loan Purchase and Sale Agreement, respectively, as a
result of the breach of representation or warranty in the related Dealer
Agreement or Auto Loan Purchase and Sale Agreement, respectively, (d) all
rights, if any, to refunds for the costs of any Service Contracts on the related
Financed Vehicles, (e) the related Receivables Files and (f) the proceeds of any
and all of the foregoing, and
               (3) all proceeds and investments with respect to items (1) and
(2) above.
     (b) This Agreement will constitute a security agreement under applicable
law.

14



--------------------------------------------------------------------------------



 



          Section 6.10 Governing Law. This Agreement will be construed in
accordance with the laws of the State of New York without regard to the
principles of conflicts of laws thereof (other than Section 5-1401 of the
General Obligations Law of the State of New York) and the obligations, rights
and remedies of the parties under this Agreement will be determined in
accordance with such laws.
          Section 6.11 Counterparts. This Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts will be
deemed to be an original, and all of which counterparts will constitute but one
and the same instrument.
          Section 6.12 Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. The Originator acknowledges that the Depositor intends,
pursuant to the Sale and Servicing Agreement, to convey the Receivables and the
Other Conveyed Property, together with its rights under this Agreement, to the
Issuer on the date hereof. The Originator acknowledges and consents to such
conveyance and pledge and waives any further notice thereof and covenants and
agrees that the representations and warranties of the Originator contained in
this Agreement and the rights of the Depositor hereunder are intended to benefit
the Insurer, the Issuer, the Owner Trustee, the Indenture Trustee, the
Noteholders and the Certificateholders. In furtherance of the foregoing, the
Originator covenants and agrees to perform its duties and obligations hereunder,
in accordance with the terms hereof for the benefit of the Insurer, the Issuer,
the Owner Trustee, the Indenture Trustee, the Noteholders and the
Certificateholders and that, notwithstanding anything to the contrary in this
Agreement, the Originator will be directly liable to the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders and the Certificateholders
(notwithstanding any failure by the Servicer or the Backup Servicer to perform
its respective duties and obligations hereunder or under the Related Documents)
and that the Controlling Party may enforce the duties and obligations of the
Originator under this Agreement against the Originator for the benefit of the
Insurer, the Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders
and the Certificateholders.
          Section 6.13 Nonpetition Covenant. The Originator will not, prior to
the date that is one year and one day after the termination of this Agreement,
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Depositor or the
Issuer under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Depositor or the Issuer or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Depositor or the Issuer.
          Section 6.14 Payment Obligations of the Depositor Limited.
Notwithstanding anything to the contrary herein, the payment obligations of the
Depositor are limited to the extent it has funds available to make such payment.

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to
be duly executed by their respective officers as of the day and year first above
written.

                          TRIAD FINANCIAL CORPORATION,                  as
Originator    
 
               
 
      By
Name:   /s/ Mike L. Wilhelms
 
Mike L. Wilhelms    
 
      Title:   Chief Financial Officer    
 
                        TRIAD FINANCIAL SPECIAL PURPOSE LLC,                  as
Depositor    
 
               
 
      By   /s/ Mike L. Wilhelms    
 
               
 
      Name:   Mike L. Wilhelms    
 
      Title:   Chief Financial Officer    
 
                Accepted:            
 
                CITIBANK, N.A.,             not in its individual capacity      
      but solely as Indenture Trustee            
 
               
By:
  /s/ John Hannon            
 
               
Name:
  John Hannon            
Title:
  Vice President            

[Signature page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
SCHEDULE OF RECEIVABLES
[Delivered to the Indenture Trustee at the Closing]

 



--------------------------------------------------------------------------------



 



SCHEDULE B
REPRESENTATIONS AND WARRANTIES
OF THE ORIGINATOR
     1. Characteristics of Receivables. Each Receivable (A) was originated
(i) by the Originator, (ii) by a Dealer and purchased by the Originator from
such Dealer under an existing Dealer Agreement or pursuant to a Dealer
Assignment with the Originator and was validly assigned by such Dealer to the
Originator pursuant to a Dealer Assignment, or (iii) by a Third-Party Lender and
purchased by the Originator from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with the Originator and was validly assigned by such Third-Party Lender to the
Originator pursuant to a Third-Party Lender Assignment, (B) was originated by
the Originator, such Dealer or such Third-Party Lender for the retail sale or
refinancing of a Financed Vehicle in the ordinary course of the Originator’s,
the Dealer’s or the Third-Party Lender’s business, in each case, in accordance
with the Originator’s credit policies and was fully and properly executed by the
parties thereto, and the Originator, each Dealer and each Third-Party Lender had
all necessary licenses and permits to originate Receivables in the state where
the Originator, each such Dealer or each such Third-Party Lender was located,
(C) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral security, (D) is a Receivable which provides for level monthly
payments (provided that the period in the first Collection Period and the
payment in the final Collection Period of the Receivable may be minimally
different from the normal period and level payment) that, if made when due, will
fully amortize the Amount Financed over the original term and (E) has not been
amended or collections with respect to which have not been waived, other than as
evidenced in the Receivable File relating thereto.
     2. Fraud or Misrepresentation. Each Receivable was originated (i) by the
Originator, (ii) by a Dealer and was sold by the Dealer to the Originator, or
(iii) by a Third-Party Lender and was sold by the Third-Party Lender to the
Originator, and was transferred by the Originator to the Depositor and by the
Depositor to the Issuer without any fraud or misrepresentation on the part of
the Originator, the Depositor, such Dealer or Third-Party Lender in any case.
     3. Compliance with Law. All requirements of applicable federal, state and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Servicemembers Civil
Relief Act, each applicable state Motor Vehicle Retail Installment Sales Act,
and state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and equal credit opportunity and
disclosure laws) in respect of the Receivables and the Financed Vehicles, have
been complied with in all material respects, and each Receivable and the sale of
the Financed Vehicle evidenced by each Receivable complied at the time it was
originated or made and now complies in all material respects with all applicable
legal requirements.

 



--------------------------------------------------------------------------------



 



     4. Origination. Each Receivable was originated in the United States and the
related Obligor is a resident of the United States.
     5. Binding Obligation. Each Receivable represents the genuine, legal, valid
and binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the applicable Cutoff Date of the
Servicemembers Civil Relief Act, as amended; and all parties to each Receivable
had full legal capacity to execute and deliver such Receivable and all other
documents related thereto and to grant the security interest purported to be
granted thereby.
     6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.
     7. Obligor Bankruptcy. At the Cutoff Date no Obligor had been identified on
the records of the Originator as being the subject of a current bankruptcy
proceeding.
     8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.
     9. Marking Records. By the Closing Date, the Originator will have caused
the portions of the Electronic Ledger relating to the Receivables to be clearly
and unambiguously marked to show that the Receivables have been sold to the
Depositor by the Originator and sold by the Depositor to the Issuer in
accordance with the terms of the Sale and Servicing Agreement.
     10. Computer Tape. The Computer Tape made available by the Originator to
the Issuer on the Closing Date, was complete and accurate as of the Cutoff Date
and includes a description of the same Receivables that are described in the
Schedule of Receivables.
     11. Adverse Selection. No selection procedures believed to be adverse to
the Noteholders or the Insurer were utilized in selecting the Receivables from
those receivables owned by the Originator which met the selection criteria
contained in the Sale and Servicing Agreement.
     12. Tangible Chattel Paper. The Receivables constitute “tangible chattel
paper” within the meaning of the UCC as in effect in the States of California,
New York and Delaware.
     13. One Original. There is only one original executed copy of each
Receivable.
     14. Receivable Files Complete. There exists a Receivable File pertaining to
each Receivable and such Receivable File contains (a) a fully executed original
of the Receivable, (b) in the case of retail installment sale contracts, the
original executed credit application, or a paper or electronic copy thereof and
(c) the original Lien Certificate or application therefor. Each such document
which is required to be signed by the Obligor has been signed by the Obligor in

SCH B-2



--------------------------------------------------------------------------------



 



the appropriate spaces. All blanks on any form have been properly filled in and
each form has otherwise been correctly prepared. The complete Receivable File
for each Receivable currently is in the possession of the Custodian or in the
possession of a third-party vendor.
     15. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File. No Receivable has been modified as a result of application of the
Servicemembers Civil Relief Act, as amended. All funds payable to or on behalf
of the Obligors with respect to the Receivables have been fully disbursed.
     16. Lawful Assignment; No Consent Required. No Receivable was originated
in, or is subject to the laws of, any jurisdiction the laws of which would make
unlawful, void or voidable the sale, transfer and assignment of such Receivable
and the Other Conveyed Property under this Agreement. For the validity of the
sale, transfer and assignment of the Receivables and Other Conveyed Property to
the Originator, the Depositor, and the Issuer, no consent by any Dealer,
Third-Party Lender or Obligor is required under any agreement or applicable law.
     17. Good Title. No Receivable has been sold, transferred, assigned or
pledged by the Dealer or Third-Party Lender, the Originator or the Depositor, as
the case may be, to any Person other than the Originator, the Depositor and the
Issuer, as the case may be. Immediately prior to the conveyance of the
Receivables to the Depositor pursuant to this Agreement, as applicable, the
Originator was the sole owner thereof and had good title thereto, free of any
Lien and, upon execution and delivery of this Agreement by the Originator, the
Depositor will have good title to and will be the sole owner of such
Receivables, free of any Lien, and upon execution and delivery of the Sale and
Servicing Agreement by the Depositor, the Issuer will have good title to and
will be the sole owner of the Receivables, free and clear from any Lien (other
than the Lien of the Indenture). No Dealer or Third-Party Lender has an unpaid
participation in, or other right to receive, proceeds of any Receivable. Neither
the Originator nor the Depositor has taken any action to convey any right to any
Person that would result in such Person having a right to payments received
under the related Insurance Policies or the related Dealer Agreements, Auto Loan
Purchase and Sale Agreements, Dealer Assignments or Third-Party Lender
Assignments or to payments due under such Receivables.
     18. Security Interest in Financed Vehicle. Each Receivable created or will
create a valid, binding and enforceable first priority security interest in
favor of the Originator in the Financed Vehicle. The Lien Certificate and
original certificate of title for each Financed Vehicle show, or if a new or
replacement Lien Certificate is being applied for with respect to such Financed
Vehicle the Lien Certificate will be received within 180 days of the Closing
Date, as applicable, and will show the Originator as the original secured party
under each Receivable, or that such Receivable has been assigned to the
Originator, as the holder of a first priority security interest in such Financed
Vehicle. With respect to each Receivable for which the Lien Certificate has not
yet been returned from the Registrar of Titles, the Originator has applied for
or received written evidence from the related Dealer or Third-Party Lender that
such Lien Certificate showing the Originator as first lienholder has been
applied for and the Originator’s security interest has been validly assigned by
the Originator to the Depositor pursuant to this

SCH B-3



--------------------------------------------------------------------------------



 



Agreement and by the Depositor to the Issuer pursuant to the Sale and Servicing
Agreement. Immediately after the sale, transfer and assignment thereof by the
Originator to the Depositor and by the Depositor to the Issuer, each Receivable
will be secured by an enforceable and perfected first priority security interest
in the Financed Vehicle in favor of the Indenture Trustee as secured party,
which security interest is prior to all other Liens upon and security interests
in such Financed Vehicle which now exist or may hereafter arise or be created
(except, as to priority, for any lien for taxes, labor or materials affecting a
Financed Vehicle). As of the Cutoff Date there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle, which Liens are or
may be prior or equal to the Liens of the related Receivable.
     19. All Filings Made. All filings (including, without limitation, UCC
filings) required to be made by any Person, and actions required to be taken or
performed by any Person in any jurisdiction to give the Issuer a first priority
perfected lien on, or ownership interest in, the Receivables and the proceeds
thereof and the Other Conveyed Property have been made, taken or performed.
     20. No Impairment. Neither the Originator nor the Depositor has done
anything to convey any right to any Person that would result in such Person
having a right to payments due under the Receivable or otherwise to impair the
rights of the Issuer, the Insurer, the Indenture Trustee and the Noteholders in
any Receivable or the proceeds thereof.
     21. Receivable Not Assumable. No Receivable is assumable by another Person
in a manner which would release the Obligor thereof from such Obligor’s
obligations to the Originator with respect to such Receivable.
     22. No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense and no such right has been asserted or
threatened with respect to any Receivable.
     23. No Default. There has been no default, breach, violation or event
permitting acceleration under the terms of any Receivable (other than payment
delinquencies of not more than 30 days and other defaults that will not have a
material adverse effect on the ability of the Obligor to make, nor the
enforceability of Obligor’s obligation to make, Scheduled Receivables Payments
and will not have a material adverse effect on the validity or priority of the
Originator’s lien on the Financed Vehicle), and no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both, would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing. As of the Cutoff Date no Financed Vehicle had been repossessed by or
at the direction of the Originator.
     24. Insurance. At the time of an origination of a Receivable by the
Originator or a purchase of a Receivable by the Originator from a Dealer or
Third-Party Lender, each Financed Vehicle was required to be covered by a
comprehensive and collision insurance policy (i) subject to maximum deductibles
of $1,000 for collision coverage and $1,000 for comprehensive coverage, (ii)
naming the Originator as loss payee and (iii) insuring against loss and damage
due to fire, theft, transportation, collision and other risks generally covered
by comprehensive and collision coverage. Each Receivable requires the Obligor to
maintain physical loss and damage

SCH B-4



--------------------------------------------------------------------------------



 



insurance, naming the Originator and its successors and assigns as additional
insured parties, and each Receivable permits the holder thereof to obtain
physical loss and damage insurance at the expense of the Obligor if the Obligor
fails to do so. No Financed Vehicle is insured under a policy of force-placed
insurance on the Cutoff Date.
     25. Past Due. At the Cutoff Date no Scheduled Receivable Payment was more
than 30 days past due.
     26. Remaining Principal Balance. At the Cutoff Date the Principal Balance
of each Receivable set forth in the Schedule of Receivables is true and accurate
in all material respects.
     27. Certain Characteristics of Receivables. (A) Each Receivable had a
remaining maturity, as of the Cutoff Date, of not more than 73 months and not
less than one month; (B) each Receivable had an original maturity of not more
than 73 months; (C) not more than 75% of Receivables (calculated by Aggregate
Principal Balance) will have an original term to maturity of 73 months; (D) each
Receivable had a remaining Principal Balance as of the Cutoff Date of at least
$1,000 and not more than $59,000; and (E) each Receivable has an Annual
Percentage Rate of at least 5.80% and not more than 26.00%.

SCH B-5